Roy Langdon, as guardian of William Langdon, filed in the trial court a complaint to set aside the marriage of his ward. It is averred in the complaint that the guardian was appointed June 25, 1924; that about ten months prior thereto, William Langdon was married to one Grace Hadley, now known as Grace Langdon; that at the time of the marriage, William Langdon, the plaintiff's ward, was insane; and that therefore the marriage is void. The trial court sustained *Page 516 
a demurrer to the complaint, and that ruling is the only error assigned.
The guardian has no authority to maintain the action. Pence
v. Aughe, Gdn. (1885), 101 Ind. 317.
Judgment affirmed.